DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s request for continued examination filed on 09/24/2021. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 09/24/2021 has been entered. Claims 1, 10-13 and 20 have been amended. Claim 9 has been cancelled. Claims 1-8 and 10-21 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-8, and 10-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 recites “performing, at the plurality of nodes of the blockchain network, consensus verification of the transaction based at least on the identification of each of the selected one or more of the plurality of reserve balances, and the commitment of the transaction amount; and responsive to the consensus verification of the transaction succeeding, removing, at the plurality of nodes of the blockchain network, the selected one or more of the plurality of reserve balances from the blockchain account of the remitter and adding, at the plurality of nodes of the blockchain network, the transaction amount to the blockchain account of the receiver” 
	Examiner has reviewed the specification and considers that the applicant is introducing new matter by claiming that the first computing device is ‘sending the transaction random number, the transaction amount, and the commitment of the transaction amount to a second computing device’ when the specification only recites sending the ‘commitment of the transaction amount’ to the second device.
	The applicant’s description recites in [0045-0046] that the consensus is only mentioned in a failure state and does not explicitly teach performing, at the plurality of nodes of the blockchain network, consensus verification of the transaction based at least on the identification of each of the selected one or more of the plurality of reserve balances, and the commitment of the transaction amount; and responsive to the consensus verification of the transaction succeeding, removing, at the plurality of nodes of the blockchain network, the selected one or more of the plurality of reserve balances from the blockchain account of the remitter and adding, at the plurality of nodes of the blockchain network, the transaction amount to the blockchain account of the receiver.” Therefore, the portion of the claim that recites the above limitations is considered new matter by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-12 are directed to a Method, claims 13-19 are directed to an Apparatus, and claim 20 is directed to a CRM. Therefore, claims 1-20 are directed to a statutory category of invention under Step 1. 

Step 2A-1: A way to view the claim is to take it as a whole and to observe, in context,
how it shows the presence of an abstract idea when the computer implementation is removed:
Claim 1 recites: A computer-implemented method for implementing blockchain-based transactions, comprising: 
	determining, at a first computing device associated with a remitter, a transaction amount to be remitted from a blockchain account of the remitter into a blockchain account of a receiver, 	
	wherein a balance of the  blockchain account of the remitter comprises a plurality of reserve balances, and 
	a commitment of each of the plurality of reserve balances is recorded in a blockchain of a blockchain network; 
	selecting, at the first computing device, one or more of the plurality of reserve balances from the blockchain account of the remitter, 
	wherein a sum of the selected one or more of the plurality of reserve balances is not smaller than the transaction amount; 
	generating, at the first computing device, a commitment of the transaction amount by applying a homomorphic encryption algorithm to the transaction amount according to a transaction random number; 
	sending, at the first computing device, via an off-chain channel, the transaction random number, the transaction amount, and the commitment of the transaction amount to a second computing device associated with the receiver for the second computing device associated with the receiver to verify an association among the commitment of the transaction amount, the transaction random number, and the transaction amount,
	wherein the off-chain channel is established between the first and second computing devices; 
	based at least on a success of the verification, generating, at the first computing device, a transaction comprising: an identification of each of the selected one or more of the plurality of reserve balances, and the commitment of the transaction amount; 
	submitting, at the first computing device, the transaction to a plurality of nodes of the blockchain network;
	performing, at the plurality of nodes of the blockchain network, consensus verification of the transaction based at least on the identification of each of the selected one or more of the plurality of reserve balances, and the commitment of the transaction amount; and 
	responsive to the consensus verification of the transaction succeeding, 
		removing, at the plurality of nodes of the blockchain network, the 			selected one or more of the plurality of reserve balances from the 			blockchain account of the remitter and 				
		adding, at the plurality of nodes of the blockchain network, the 				transaction amount to the blockchain account of the receiver.
	If a claim limitation, under its broadest reasonable interpretation, covers performance of ‘Fundamental economic principles or practices, commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching , and following rules or instructions)’, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 	For example, the disclosure establishes the context of using a secure method for looking around in petty cash funds to find enough money to make a purchase. The permission to do so signed off on by the administrator. Therefore, the claim limitations recite an abstract idea, as highlighted above, is consistent with the generating, determining, selecting, receiving, and submitting aspects of certain methods of organizing human activity. Further, the addition of Blockchain nodes to perform consensus is consistent with a distributed ledger system and does not add integrate the judicial exception into a practical application as noted below. Therefore, the claim limitations recite an abstract idea, as highlighted above, is consistent with the generating, receiving, and transmitting aspects of certain methods of organizing human activity.
The claims appear to recite an abstract idea within the grouping of abstract ideas that covers ‘certain methods of organizing human behavior’. Therefore, we proceed to Step 2A-2 of the analysis.
Independent claims 13 and 20 recite similar features in other forms, but will be considered under the same rationale. 

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. Blockchain, block, blockchain network, off-chain channel, and computing device) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Nothing in the specification shows that what is described in claim 1 (Method), a claim 13 (Apparatus) and claim 20 (a non-transitory computer readable storage medium) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply state the [at a computer system] while adding the words ‘apply it’". Thus, for example, claims that amount to nothing more than cite an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned which is consistent with an abstract idea.  The claims appear to be directed to one of the grouping of abstract ideas. Therefore, we proceed to Step 2B of the analysis.

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 1, 13 and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ‘‘generating, determining, selecting, receiving, and submitting’ steps amount to no more than mere instructions to apply the exception using a generic computer component. Using the broadest reasonable interpretation, the term ‘Blockchain’ could be interpreted as a distributed ledger and ‘computing device’ could be interpreted as an automated bank account.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the addition of Blockchain nodes to perform consensus is consistent with a distributed ledger system and does not add integrate the judicial exception into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.

Dependent claim analysis:
	Dependent claims 2 and 14 further recite “the balance of the remitter's blockchain account further comprises a first inward remittance balance; the method further comprises: 
in response to that the balance of the remitter' s blockchain account increases, adding a corresponding amount to the first inward remittance balance.” This limitation merely describes the content of the abstract idea used to carry out the abstract idea identified in claim 1 above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 2 and 14 are patent ineligible.
	Dependent claims 3 and 15 further recite “in response to that the sum of the selected one or more of the plurality of reserve balances is greater than the transaction amount, a change amount is added to the first inward remittance balance after the transaction is implemented, and wherein the change amount is the difference between the sum of the selected one or more of the plurality of reserve balances and the transaction amount.” This limitation merely describes information, content and instructions used to carry out the abstract idea common with financial transactions and as such merely elaborates on the abstract idea identified in claim 1 above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 3 and 15 are patent ineligible.
	Dependent claims 4 and 16 further recite “the balance of the remitter's blockchain account further comprises an outward remittance balance, and the outward remittance balance comprises the plurality of the reserve balances.” This limitation merely describes information, content and instructions used to carry out the abstract idea common with secure financial transactions (distributed ledgers) and as such merely elaborates on the abstract idea identified in claim 1 above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 4 and 16 are patent ineligible.
	Dependent claims 5 and 17 further recite “converting at least one part of the first inward remittance balance to the outward remittance balance.” This limitation merely describes information, content and instructions used to carry out the abstract idea common with financial transactions and as such merely elaborates on the abstract idea identified in claim 1 above. Adding an encryption scheme to the distributed ledger system only makes the transaction more secure, it does not negate the fact that it still is using computer components to automate an abstract idea. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 5 and 17 are patent ineligible.
	Dependent claims 6 and 18 further recite “a balance of the receiver's blockchain account comprises a second inward remittance balance, and a commitment of the second inward remittance balance is recorded in the blockchain; and wherein the commitment of the transaction amount is added to the commitment of the second inward remittance balance after the transaction is implemented.” This limitation merely describes information, content and instructions used to carry out the abstract idea common with financial transactions and as such merely elaborates on the abstract idea identified in claim l above. Adding an encryption scheme to the distributed ledger system only makes the transaction more secure, it does not negate the fact that it still is using computer components to automate an abstract idea. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A. 2 or 2B. Therefore, claims 6 and 18 are patent ineligible.
	Dependent claims 7 and 19 further recite “the commitment of the transaction amount is an encryption of the transaction amount based on a transaction random number, and the commitment of the second inward remittance balance is an encryption of the second inward remittance balance based on an inward remittance balance random number.” This limitation merely describes information, content and instructions used to carry out the abstract idea common with financial transactions and as such merely elaborates on the abstract idea identified in claim 1 above. Adding an encryption scheme to the distributed ledger system only makes the transaction more secure, it does not negate the fact that it still is using computer components to automate an abstract idea. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 7 and 19 are patent ineligible.
	Dependent claim 8 further recites “the method is implementable by a first computing device associated with the remitter, and the method further comprises:  sending the transaction random number to a second computing device associated with the receiver via an off-chain channel for the second computing device associated with the receiver to determine an updated second inward remittance balance according to an updated commitment of the second inward remittance balance and an updated inward remittance balance random number; wherein the updated commitment of the second inward remittance balance is obtained by adding the commitment of the transaction amount to the commitment of the second inward remittance balance, the updated inward remittance balance random number is obtained by adding the transaction random number to the inward remittance balance random number, and the updated second inward remittance balance is the sum of the second inward remittance balance and the transaction amount.” This limitation merely describes information, content and instructions used to carry out the abstract idea common with financial transactions and as such merely elaborates on the abstract idea identified in claim 1 above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 8 is patent ineligible.
	Dependent claim 10 further recites “obtaining a receiver signature endorsing the commitment of the transaction amount, wherein the receiver signature is generated by the second computing device associated with the receiver based on a receiver private key, in response to successful verification of the association; and adding the receiver signature to the transaction for a plurality of blockchain nodes in the blockchain to verify the receiver signature.” This limitation merely describes information, content and instructions used to carry out the abstract idea common with financial transactions and as such merely elaborates on the abstract idea identified in claim 1 above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 10 is patent ineligible.
	Dependent claim 11 further recites “generating a remitter signature endorsing the commitment of the transaction amount based on a remitter private key; and adding the remitter signature to the transaction for a plurality of blockchain nodes in the blockchain to verify the remitter signature.” This limitation merely describes information, content and instructions used to carry out the abstract idea common with financial transactions and as such merely elaborates on the abstract idea identified in claim 1 above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 11 is patent ineligible.
	Dependent claim 12 further recites “generating a range proof; and adding the range proof to the transaction for a plurality of blockchain nodes in the blockchain to verify that the sum of the selected one or more of the plurality of reserve balances is not smaller than the transaction amount.” This limitation merely describes information, content and instructions used to carry out the abstract idea common with financial transactions and as such merely elaborates on the abstract idea identified in claim 1 above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 12 is patent ineligible.
	Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the judicial exception.  Accordingly, claims 1-20 are patent ineligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1-6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Musiala et al (US20170300876) “Musiala”, Deshpande et al (US20190378133) “Deshpande”, Anderson (US20200211011), and further in view of Khalil et al (US20190139037) “Khalil”
		
Regarding claim 1, Musiala teaches: A computer-implemented method for implementing blockchain-based transactions, comprising: 
determining, at a first computing device associated with a remitter (e.g., donor), a transaction amount to be remitted from a blockchain account of the remitter into a blockchain account of a receiver (e.g., project administrator) ([0078] The Blockchain Smart Contracts Platform maybe configured such that different restrictions apply to different types of participants in the Crypto economy system. For example, donors of development and relief funds may be allowed to transfer cryptocurrency only to approve Project Administrators)
	wherein a balance of the blockchain account of the remitter comprises a plurality of reserve balances (e.g., approved blockchain transactions), and a [commitment of each] of the plurality of reserve balances is recorded in a blockchain of a blockchain network; ([0076] FIG. 11 contains depictions of how certain transactions may be approved by the Blockchain Smart Contracts Platform, and how other transactions may be rejected by the Blockchain Smart Contracts Platform. FIG. 11 also contains a depiction of how the Blockchain Smart Contracts Platform may provide the Technical Administrator with automated notices of approved and rejected transactions).
	selecting, at the first computing device, one or more of the plurality of reserve balances  (e.g., approved blockchain transactions) from the blockchain account of the remitter, wherein a sum of the selected one or more of the plurality of reserve balances is not smaller than the transaction amount; and ([0007] The process may further facilitate monitoring transactions of crypto-currency amongst the list of participant nodes, maintaining a blockchain ledger of the transactions of crypto-currency, and approving fiat fund conversion requests from the plurality of participant nodes based at least on the maintained blockchain ledger. In some examples, a blockchain smart contracts platform may be implemented that is programmed with a specific set of rules designed to restrict, facilitate, and automate the transfer of cryptocurrency and trigger notices to various parties in a manner that streamlines funds governance, promotes transparency, and limits fraud, waste, and abuse. [0028] Donated funds can be remitted to an escrow account at a trustee bank. (Examples of the process by which funds are donated through a Donor portal to the Trustee Bank are depicted in FIGS. 3 and 5.) A proprietary, private/Permissioned Blockchain Smart Contracts Platform can be implemented to create a unique unit of cryptocurrency for each dollar donated. Each cryptocurrency unit can be earmarked to a specific dollar residing in the trust account, tracked using the Blockchain Smart Contracts Platform, and displayed via the web-based application).
	generating, by the first computing device (e.g. donor), a [commitment] of the transaction amount []; ([0048] The Web Based Application may be configured with an interface specifically intended for a trustee bank. (See FIG. 5.) U.S. dollars remitted by donors via the Web Based Application may be transferred to and held in an escrow account at a trustee bank. (Example embodiments of this are depicted at 150 in FIGS. 3, 5, and 12.) Although the trustee bank will not have control over any cryptocurrency wallets, through the Web Based Application the bank may view the cryptocurrency wallets of all participants in the Cryptoconomy system, including donors, the Project Administrator, contractors, subcontractors, suppliers, and laborers. (See 160 in FIG. 5.) Because each unit of cryptocurrency is earmarked to a donated U.S. dollar and minted at the time of donation, at any given point in time, the total units of cryptocurrency in the wallets of all project participants will equal the total U.S. dollars held by the trustee bank in the escrow account. [0040] The application may allow donors to name their cryptocurrency wallets, and even to name the individual units of cryptocurrency that they have purchased. The technology enabling these features is described in the section below entitled, “Proprietary Cryptocurrency and Permissioned Blockchain.” For example, a donor agency may choose to name its wallet and cryptocurrency units in a manner that identifies the agency. In another example, an individual may choose to name her wallet and cryptocurrency units using a “code word” that allows her to reveal her association with the wallet and cryptocurrency to others at her own discretion.)
	Examiner considers that one of ordinary skill in the art, from reading the reference that, ‘commitment’ according to the applicant’s specification is merely a promise to pay. Musiala clearly teaches the intent of the donors to pay. Further, the crytoconomy system allows the donors to donate anonymously or through a Trustee, therefore the need for encryption algorithms in the case that the donor does not desire his identity and/or amount to be widely known.  
	sending, by the first computing device, via the [off-chain] channel, the [donation promise] of the transaction amount to the second computing device ([0040] The application may allow donors to name their cryptocurrency wallets, and even to name the individual units of cryptocurrency that they have purchased. The technology enabling these features is described in the section below entitled, “Proprietary Cryptocurrency and Permissioned Blockchain.” For example, a donor agency may choose to name its wallet and cryptocurrency units in a manner that identifies the agency. In another example, an individual may choose to name her wallet and cryptocurrency units using a “code word” that allows her to reveal her association with the wallet and cryptocurrency to others at her own discretion)
	based at least on a success of the verification, generating, at the first computing device, a transaction comprising: an identification of each of the selected one or more of the plurality of reserve balances (various cryptocurrency wallets, fiat funds in U.S. Dollars), and the [commitment of the] transaction amount; ([0048] The Web Based Application may be configured with an interface specifically intended for a trustee bank. (See FIG. 5.) U.S. dollars remitted by donors via the Web Based Application may be transferred to and held in an escrow account at a trustee bank. (Example embodiments of this are depicted at 150 in FIGS. 3, 5, and 12.) Although the trustee bank will not have control over any cryptocurrency wallets, through the Web Based Application the bank may view the cryptocurrency wallets of all participants in the Cryptoconomy system, including donors, the Project Administrator, contractors, subcontractors, suppliers, and laborers. (See 160 in FIG. 5.) Because each unit of cryptocurrency is earmarked to a donated U.S. dollar and minted at the time of donation, at any given point in time, the total units of cryptocurrency in the wallets of all project participants will equal the total U.S. dollars held by the trustee bank in the escrow account.)
	Examiner notes that one of ordinary skill in the art, would understand from reading the reference that, a donor has access to multiple cryptocurrency wallets (i.e. different cryptocurrencies) and U.S. funds held by the Trustee and chosen by the donor which ones to use in the transaction. Further, if there is no verification, then these steps would not have been performed.
	submitting, at the first computing device, the transaction to a plurality of nodes of the blockchain network; ([0070] There may be several tiers of nodes that contribute computing resources to the Cryptoconomy blockchain, with each tier providing different levels of network support and having different levels of data access rights. For example, there may be a first tier of nodes that collectively run over 51-percent of the computing power supporting the network.)
	performing, at the plurality of nodes of the blockchain network, consensus verification (e.g. approving a transaction) of the transaction based at least on the identification of each of the selected one or more of the plurality of reserve balances (e.g. various cryptocurrency wallets, fiat funds in U.S. Dollars), and the [commitment] of the transaction amount (e.g. cryptocurrency transaction); and ([0070] The entities operating the first tier of nodes may be founding members that originally built and implemented the Cryptoconomy system. This first tier may collectively operate a group of nodes that is capable of supporting one hundred percent of the network, if needed. The blockchain may be configured such that each of the first tier nodes must approve a transaction before the transaction clears and is posted to the blockchain ledger. Similarly, each entity running one of the first tier nodes may have multi-signature authority over cryptocurrency transactions.)
	Examiner notes that the portion of the limitation that recites " based at least on the identification of each of the selected one or more of the plurality of reserve balances, and the commitment of the transaction amount " is non-functional because is merely describes, at least in part, the requirements for consensus. However, applicant is not positively reciting a step where the requirements for consensus is/are utilized. Further, the performing of consensus operations are not contingent on the contents of the data. Consensus nodes attempt to perform consensus whether the data is accurate or not. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	responsive to the consensus verification of the transaction succeeding, 
		removing, at the plurality of nodes of the blockchain network, the 			selected one or more of the plurality of reserve balances (e.g. various 			cryptocurrency wallets, fiat funds in U.S. Dollars) from the blockchain 			account of the remitter and ([0078] In order to manage and automate this process, the Blockchain Smart Contracts Platform may be configured such that when the trustee bank receives donated funds, the blockchain node run by the trustee bank sends a message via the smart contracts system that verifies the U.S. dollars have been received. The Blockchain Smart Contracts Platform may be configured such that once the message indicating receipt of the U.S. dollars is verified by all of the first tier blockchain nodes, the Technical Administrator's systems automatically create the newly minted cryptocurrency units representing those U.S. dollars and deposit the cryptocurrency in the wallet of the appropriate donor. (An example embodiment of this process is depicted in FIG. 12.)
	adding, at the plurality of nodes of the blockchain network, the transaction 	amount to the blockchain account of the receiver (In order to manage and automate this process, the Blockchain Smart Contracts Platform may be configured such that when the trustee bank receives donated funds, the blockchain node run by the trustee bank sends a message via the smart contracts system that verifies the U.S. dollars have been received. The Blockchain Smart Contracts Platform may be configured such that once the message indicating receipt of the U.S. dollars is verified by all of the first tier blockchain nodes, the Technical Administrator's systems automatically create the newly minted cryptocurrency units representing those U.S. dollars and deposit the cryptocurrency in the wallet of the appropriate donor. (An example embodiment of this process is depicted in FIG. 12.)

	Musiala does not explicitly teach ‘commitment’, however Despande teaches at least ‘commitment’: 
and a commitment of each of the plurality of reserve balances is recorded in a blockchain; ([0045] FIG. 5 illustrates a flow diagram 500 of an example method of accelerated blockchain transaction management, according to example embodiments. Referring to FIG. 5, the method 500 may include identifying a blockchain transaction requiring commitment processing for commitment to a blockchain 512).
Examiner considers that it would have been obvious, before the time of the application date of the instant invention to modify Musiala with the ‘commitment’ of Deshpande. These technologies would have been obvious to try as each one provides additional security and functionality to a plurality of potential scenarios faced by those using blockchain to track purchases when you don’t want someone to have access to secure information. In the case of Musiala, it would be obvious to hide the fact that you are donating for those that want to remain anonymous.
As Musiala states:
[0004] As is appreciated by those of ordinary skill in the art, cryptocurrency and blockchain technologies offer a new disintermediated method of remittance that allows value to be transferred over the internet, with little or no reliance on the payment systems used by the traditional banking sector. At the same time, access to the internet and to mobile devices has been expanding rapidly to underbanked and unbanked populations around the globe, including the citizenry of countries that receive development and aid mission funds. These developments in technology present a unique opportunity to harness the collective properties of cryptocurrency, blockchain technology, smart contracts, data analytics systems, and internet based application interface software to provide an unprecedented level of speed, security, and transparency to the systems that oversee, administer, and govern funds allocated for international development and humanitarian aid missions.
[0032] cryptocurrency and blockchain technology can be programmed with smart contracts that enhance security over funds by creating "rules" that govern the transfer of cryptocurrency funds. By restricting funds transfers to specific categories of approved transactions, smart contracts may prevent funds from being lost to fraud, waste, and abuse.
[0008] Additionally, the exemplary processes may pull or receive data from the blockchain, smart contracts platform, data analytics platform, and report generation tools, and displays the data to users to streamline funds governance, promote transparency, and limit fraud, waste, and abuse.


	Neither Musiala nor Deshpande does not explicitly teach ‘off-chain’ or ‘random number’, however, Khalil, teaches at least, ‘off chain’: 
	wherein the off-chain channel is established between the first and second computing devices; ([0012] This can be effected through direct off-chain communication with the payment hub operator or in another manner. The verification of the correctness of a proof of stake is effected through verifying the proof of stake against the submitted checkpoint according to the construction rules of the specialized merkle tree.)
	Examiner considers that it would have been obvious, before the time of the application date of the instant invention to modify Musiala with the receiving, the ‘commitment’ of Deshpande with the off-chain communication of Khalil in order to not be delayed by blockchain approval time limits. These technologies would have been obvious to try as each one adds security and functionality to a plurality of potential scenarios faced by those using blockchain to track purchases when you don’t want someone to have access to secure information. In the case of Musiala, it would be obvious include the algorithms to hide the fact that you are donating for those that want to remain anonymous.

	Neither Musiala, Deshpande nor Khalil expressly teach the limitation of ‘random number’, or ‘encryption algorithm’, however, Anderson from a same or analogous art, teaches at least ‘random number’ and ‘encryption algorithm’:
	generating, by the first computing device, [an] amount by applying a homomorphic encryption algorithm to the transaction amount according to a [] random number; ([0376] This approach can be used in a number of situations. A single transfer can be made privately, where the amount sent cannot be publicly tracked to the destination. Primary-currency owners can privately send amounts to other wallets they own to maintain privacy on the accounts they own, particularly if an account's identity was determined. This can also be done to further obfuscate a transaction from being reverse-engineered. For example, a private transaction can have Protected-currency sent to a recipient address and any remaining Primary-currency can be sent to different wallets the sender owns. Private voting can be implemented, where a Vote Smart Coin can be transferred (i.e. a vote cast) privately through the private transmission to the INN, which in turn transfers the Smart Coin to the correct voting account with the correct weighting, consolidated with other votes so that votes cannot be traced back to the original holders. Votes can include an encrypted message that only the sender can decrypt, to later verify that a vote was cast appropriately. In this way users can vote, as well as verify that their votes were correctly placed, but only they know that their votes originated from them.	
	Examiner considers that one of ordinary skill in the art, from reading the reference that, ‘commitment’ according to the applicant’s specification is merely a promise to pay. Musiala clearly teaches the intent of the donors to pay. Further, the crytoconomy system allows the donors to donate anonymously, therefore the need for encryption algorithms.  
	the transaction amount to the second computing device that verifies an association among the commitment of the transaction amount, the transaction random number and the transaction amount ([0048] In some embodiments, the number of the plurality of secondary transactions is a random number no more than a predetermined upper bound. An upper bound on the number of secondary transactions can reduce overhead, e.g., if there is a recording fee for each secondary transaction then the recording fees can become prohibitive if the number of secondary transactions is too high relative to the size of the primary transaction).
	submitting, by the first computing device, the transaction to the blockchain network for the selected one or more of the plurality of reserve balances to be removed from the blockchain account of the remitter and ([0065] The Technical Administrator may control access rights to the Crypto economy system by issuing and maintaining control over the cryptocurrency wallets used by system participants. (Example embodiments of this authority are depicted at 140 in FIGS. 2-7.) As is appreciated by those of ordinary skill in the art, there are a variety of methods that may be used to support cryptocurrency wallets. For example, one common distinction is between so called "cold storage," where a wallet is stored on a hardware device, and so called "hot storage," where a wallet is stored on a network supported by one or more servers. In the Crypto economy system, the cryptocurrency wallets may be stored using "hot storage" on a network supported by servers controlled by the Technical Administrator, as well as by one or more additional servers controlled by entities that may run nodes supporting the blockchain).
the transaction amount to be added to the receiver's blockchain account after the transaction is implemented ([0041] The application may allow donors to donate units of cryptocurrency residing in their cryptocurrency wallets to one of several development and aid missions registered to receive funds through the Crypto economy system. Donors may be able to use the application to search for the development or aid mission of their choosing, and may be able to transfer cryptocurrency to particular missions in specific amounts).
The claimed expression(s) of “for the selected one or more of the plurality of reserve balances to be removed from the remitter's blockchain account and the transaction amount to be added to the receiver’s blockchain account after the transaction is implemented” do not move to differentiate between the prior art as the description does not affect the positively recited step(s) in the method claim nor does the description differentiate structurally or functionally in the apparatus claim or the CRM claim. 
	Examiner considers that it would have been obvious, before the time of the application date of the instant invention to modify Musiala with the receiving, the ‘commitment’ of Deshpande with the off-chain communication of Khalil in order to not be delayed by blockchain approval time limits. These technologies would have been obvious to try as each one adds security and functionality to a plurality of potential scenarios faced by those using blockchain to track purchases when you don’t want someone to have access to secure information. In the case of Musiala, it would be obvious include the algorithms of Anderson to hide the fact that you are donating for those that want to remain anonymous.
In regards to claims 13 and 20, apparatus claim 13 and CRM claim 20 correspond generally to method claim 1, and recite similar features in various, and therefore are rejected under the same rationale.

In regards to claim 2, Musiala in view of Deshpande, Khalil, and Anderson teaches: The computer-implemented method of claim 1, wherein the balance of the blockchain account of the remitter (e.g. donor) further comprises a first inward remittance balance, and the method further comprises: 
              in response to that the balance of the blockchain account of the remitter increases, adding a corresponding amount to the first inward remittance balance ([0040] The application may allow donors to name their cryptocurrency wallets, and even to name the individual units of cryptocurrency that they have purchased. The technology enabling these features is described in the section below entitled, “Proprietary Cryptocurrency and Permissioned Blockchain.” For example, a donor agency may choose to name its wallet and cryptocurrency units in a manner that identifies the agency. In another example, an individual may choose to name her wallet and cryptocurrency units using a “code word” that allows her to reveal her association with the wallet and cryptocurrency to others at her own discretion.
[0006] According to one aspect of the invention, a computer-implemented process for administration and governance of fiat and cryptocurrency funds in a distributed computer system is provided. In one example, a process includes, at an electronic device with one or more processors and memory, accessing a list of a plurality of participant nodes, which may include a fund administrator receiving a list of participants or nodes. The process further includes transferring crypto-currency (e.g., that can be pegged to U.S. dollars, local currency, or the like) to one or more of the participant nodes. Each of the participant nodes may include an interface portal (e.g., a web-portal) for viewing transferred crypto-currency and for transacting (e.g., bidding, soliciting, etc.) with other participant nodes of the list of participant nodes with the crypto-currency).
              In regards to claim 14, Apparatus claim 14 corresponds generally to Method claim 2, and recites similar features in Method form, and therefore is rejected under the same rationale.

In regards to claim 3, Musiala in view of Deshpande, Khalil, and Anderson teaches: The computer-implemented method of claim 2, wherein, 
	in response to that the sum of the selected one or more of the plurality of reserve balances is greater than the transaction amount, a change amount is added to the first inward remittance balance after the transaction is implemented, and wherein ([0038] Upon successful registration, the application may provide donors with a cryptocurrency wallet that is accessible via the application. Further detail on the cryptocurrency wallets is provided in the section below entitled, "Proprietary Cryptocurrency and Permissioned Blockchain." As is appreciated by those of ordinary skill in the art, cryptocurrency has several key attributes that make it unique among payment methods. One of these attributes is the ability to assign individual units of cryptocurrency with unique identifier data that allows each individual unit to be tracked and traced in real-time as the units are transferred from one cryptocurrency wallet to another. This feature may be employed in the Proprietary Cryptocurrency used in the Crypto economy system).
	Examiner considers that one of ordinary skill in the art from reading the reference would understand that ‘rules’ includes only allowing approved accounts with sufficient available funds from approved cryptocurrency balances to complete transactions.
	the change amount is the difference between the sum of the selected one or more of the plurality of reserve balances and the transaction amount ([0056] When a donor transfers cryptocurrency funds to a specific entity or project, the Project Administrator for the entity or project will receive an automated notice through the web based portal (See 190 in FIG. 6), and will be able to see the funds deposited into its cryptocurrency wallet. The method by which the cryptocurrency is transferred from a donor wallet to a Project Administrator wallet).
	In regards to claim 15, Apparatus claim 15 corresponds generally to Method claim 3, and recites similar features in Method form, and therefore is rejected under the same rationale.

In regards to claim 4, Musiala in view of Deshpande, Khalil, and Anderson teaches: The computer-implemented method of claim 2, wherein 
	the balance of the blockchain account of the remitter further comprises an outward remittance balance, and the outward remittance balance comprises the plurality of the reserve balances (Fig. 2-7, [0028] For instance, continuing with an example of an international development and humanitarian aid mission, donors may remit donation funds through the application using established electronic payment methods. [0029] The cryptocurrency can be distributed to participants in international development and humanitarian aid missions via cryptocurrency wallets residing on the Blockchain Smart Contracts Platform. Participants in the development/relief effort (e.g., non-profit organizations, contractors, subcontractors, suppliers, laborers) transact using the cryptocurrency in lieu of fiat currency. (Examples of cryptocurrency wallets are depicted at too in FIGS. 1-12.) The smart contracts platform restricts transfer of the cryptocurrency to specific, approved transaction typologies between approved parties. (See FIG. n.)
	In regards to claim 16, Apparatus claim 16 corresponds generally to Method claim 4, and recites similar features in Method form, and therefore is rejected under the same rationale.

In regards to claim 5, Musiala in view of Deshpande, Khalil, and Anderson teaches: The computer-implemented method of claim 4, further comprising: 
	converting at least one part of the first inward remittance balance to the outward remittance balance ([0056] When a donor transfers cryptocurrency funds to a specific entity or project, the Project Administrator for the entity or project will receive an automated notice through the web based portal (See 190 in FIG. 6), and will be able to see the funds deposited into its cryptocurrency wallet. The method by which the cryptocurrency is transferred from a donor wallet to a Project Administrator wallet).
	In regards to claim 17, Apparatus claim 17 corresponds generally to Method claim 5, and recites similar features in Method form, and therefore is rejected under the same rationale.

In regards to claim 6, Musiala in view of Deshpande, Khalil, and Anderson teaches: The computer-implemented method of claim 1, wherein 
	a balance of the blockchain account of the receiver comprises a second inward remittance balance, and ([0057] After receiving donated funds in the form of cryptocurrency, the Project Administrator may transfer the cryptocurrency funds to wallets controlled by contractors with which it has engaged to perform work related to the development or relief mission).
	a [Proof of sufficient funds] of the second inward remittance balance is recorded in the blockchain; and wherein ([0028] Examples of the process by which funds are donated through a Donor portal to the Trustee Bank are depicted in FIGS. 3 and 5. A proprietary, private/Permissioned Blockchain Smart Contracts Platform can be implemented to create a unique unit of cryptocurrency for each dollar donated. Each cryptocurrency unit can be earmarked to a specific dollar residing in the trust account, tracked using the Blockchain Smart Contracts Platform, and displayed via the web-based application. (An example of the process by which new cryptocurrency is minted as funds are received by the Trustee Bank is depicted in FIG. 12.)
	the [Proof of sufficient funds] of the transaction amount is added to the commitment of the second inward remittance balance after the transaction is implemented ([0028] Each cryptocurrency unit can be earmarked to a specific dollar residing in the trust account, tracked using the Blockchain Smart Contracts Platform, and displayed via the web-based application. (An example of the process by which new cryptocurrency is minted as funds are received by the Trustee Bank is depicted in FIG. 12. [0029] The cryptocurrency can be distributed to participants in international development and humanitarian aid missions via cryptocurrency wallets residing on the Blockchain Smart Contracts Platform. The cryptocurrency wallets are accessible through the web based application and have the look and feel of an online bank account).

	Musiala does not explicitly teach ‘commitment’, however Despande from a same or analogous art teaches at least ‘commitment’: 
a commitment of the second inward remittance balance is recorded in the blockchain ([0045] FIG. 5 illustrates a flow diagram 500 of an example method of accelerated blockchain transaction management, according to example embodiments. Referring to FIG. 5, the method 500 may include identifying a blockchain transaction requiring commitment processing for commitment to a blockchain 512).
	Examiner considers that it would have been obvious, before the time of the application date of the instant invention to modify Musiala with the receiving, the ‘commitment’ of Deshpande with the off-chain communication of Khalil in order to not be delayed by blockchain approval time limits. These technologies would have been obvious to try as each one adds security and functionality to a plurality of potential scenarios faced by those using blockchain to track purchases when you don’t want someone to have access to secure information. In the case of Musiala, it would be obvious include the algorithms of Anderson to hide the fact that you are donating for those that want to remain anonymous.
As Musiala states:
[0004] As is appreciated by those of ordinary skill in the art, cryptocurrency and blockchain technologies offer a new disintermediated method of remittance that allows value to be transferred over the internet, with little or no reliance on the payment systems used by the traditional banking sector. At the same time, access to the internet and to mobile devices has been expanding rapidly to underbanked and unbanked populations around the globe, including the citizenry of countries that receive development and aid mission funds. These developments in technology present a unique opportunity to harness the collective properties of cryptocurrency, blockchain technology, smart contracts, data analytics systems, and internet based application interface software to provide an unprecedented level of speed, security, and transparency to the systems that oversee, administer, and govern funds allocated for international development and humanitarian aid missions.
[0032] cryptocurrency and blockchain technology can be programmed with smart contracts that enhance security over funds by creating "rules" that govern the transfer of cryptocurrency funds. By restricting funds transfers to specific categories of approved transactions, smart contracts may prevent funds from being lost to fraud, waste, and abuse.
[0008] Additionally, the exemplary processes may pull or receive data from the blockchain, smart contracts platform, data analytics platform, and report generation tools, and displays the data to users to streamline funds governance, promote transparency, and limit fraud, waste, and abuse.

	In regards to claim 18, Apparatus claim 18 corresponds generally to Method claim 6, and recites similar features in Method form, and therefore is rejected under the same rationale.

In regards to claim 7, Neither Musiala nor Deshpande, nor Khalil expressly teach the limitation of ‘encrypting by a random number’, however, Anderson from a same or analogous art, teaches at least ‘encrypting by a random number’:
	the second inward remittance balance is an encryption of the second inward remittance balance based on an inward remittance balance random number ([0048] In some embodiments, the number of the plurality of secondary transactions is a random number no more than a predetermined upper bound. An upper bound on the number of secondary transactions can reduce overhead, e.g., if there is a recording fee for each secondary transaction then the recording fees can become prohibitive if the number of secondary transactions is too high relative to the size of the primary transaction).
	Examiner considers that it would have been obvious, before the time of the application date of the instant invention to modify Musiala with the receiving, the ‘commitment’ of Deshpande with the off-chain communication of Khalil in order to not be delayed by blockchain approval time limits. These technologies would have been obvious to try as each one adds security and functionality to a plurality of potential scenarios faced by those using blockchain to track purchases when you don’t want someone to have access to secure information. In the case of Musiala, it would be obvious include the algorithms of Anderson to hide the fact that you are donating for those that want to remain anonymous.
	In regards to claim 19, Apparatus claim 19 corresponds generally to Method claim 7, and recites similar features in Method form, and therefore is rejected under the same rationale.

In regards to claim 8, Musiala in view of Deshpande, Khalil, and Anderson teaches: The computer-implemented method of claim 7, wherein the method is implementable by a first computing device associated with the remitter, and wherein: 
	the updated [proof of sufficient funds] of the second inward remittance balance (escrow) is obtained by adding the [proof of sufficient funds] of the transaction amount (other donations) to the [proof of sufficient funds] of the second inward remittance balance (single donation), ([0028] A proprietary, private/Permissioned Blockchain Smart Contracts Platform can be implemented to create a unique unit of cryptocurrency for each dollar donated. Each cryptocurrency unit can be earmarked to a specific dollar residing in the trust account, tracked using the Blockchain Smart Contracts Platform, and displayed via the web-based application. (An example of the process by which new cryptocurrency is minted as funds are received by the Trustee Bank is depicted in FIG. 12.)	
	the updated second inward remittance balance is the sum of the second inward remittance balance and the transaction amount ([0028] Donated funds can be remitted to an escrow account at a trustee bank. (Examples of the process by which funds are donated through a Donor portal to the Trustee Bank are depicted in FIGS. 3 and 5.) A proprietary, private/Permissioned Blockchain Smart Contracts Platform can be implemented to create a unique unit of cryptocurrency for each dollar donated. Each cryptocurrency unit can be earmarked to a specific dollar residing in the trust account, tracked using the Blockchain Smart Contracts Platform, and displayed via the web-based application).

	Neither Musiala nor Deshpande nor Khalil expressly teach the limitations of ‘encrypting by a random number’, however Anderson, from a same or analogous art, teaches at least ‘encrypting by a random number’:
	the second computing device associated with the receiver that determines an updated second inward remittance balance according to an updated commitment of the second inward remittance balance and an updated inward remittance balance random number; wherein ([0048] In some embodiments, the number of the plurality of secondary transactions is a random number no more than a predetermined upper bound. An upper bound on the number of secondary transactions can reduce overhead, e.g., if there is a recording fee for each secondary transaction then the recording fees can become prohibitive if the number of secondary transactions is too high relative to the size of the primary transaction).
	the updated inward remittance balance random number is obtained by adding the transaction random number to the inward remittance balance random number, and ([0048] In some embodiments, the number of the plurality of secondary transactions is a random number no more than a predetermined upper bound. An upper bound on the number of secondary transactions can reduce overhead, e.g., if there is a recording fee for each secondary transaction then the recording fees can become prohibitive if the number of secondary transactions is too high relative to the size of the primary transaction).
	Examiner notes that one of ordinary skill in the art, from reading the applicant’s specification that inward and outward remittance balance pertain to unprocessed cryptocurrency balances whereas the reserved balances have to do with processed blockchain transactions. One of ordinary skill in the art, from reading the reference would also understand that the Crypto economy system can deposit and withdraw funds from Wallets which also reads to the above limitation. Therefore, Examiner considers that any transaction on the blockchain associated with the above reference reads to the above limitation.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the elements of purchasing cryptocurrency of Musiala, the commitment of Deshpande, the digital signature and proof of stake (range proof) of Khalil and the form of encrypting of Anderson. These technologies would have been obvious to try as each one will add security and functionality to a plurality of potential scenarios faced by those using blockchain to track purchases when you don’t want someone to have access to secure information. In the case of Musiala, it would be obvious to hide the fact that you are donating for those that want to remain anonymous.

In regards to claim 10, Musiala in view of Deshpande, Khalil, and Anderson teaches: The computer-implemented method of claim 8, further comprising: 
	obtaining a receiver [signature] endorsing the commitment of the transaction amount, wherein the receiver [signature] is generated by the second computing device associated with the receiver based on a receiver private key, in response to successful verification of the association; and ([0016] FIG. 3 is a diagram showing one example of certain functions of the Donor portal that can be accessed through the Web Based Application. FIG. 3 also shows one example of the flow of data and authority permissions between and among the Donor portal and other portals of the Web Based Application and components of the system. [0066] Another method by which the Technical Administrator may control access rights to the Crypto economy system is through multi-signature technology. As is appreciated by those of ordinary skill in the art, multi-signature technology allows for cryptocurrency wallets to be configured such that multiple entities, using multiple "private keys," are required to approve a transaction before cryptocurrency is transferred from the wallet).
	adding the receiver [signature] to the transaction for the plurality of blockchain nodes in the blockchain to verify the receiver [signature] ([0011] Further, in some examples, a data analytics platform is provided that pulls/receives data from the blockchain and smart contracts platform and aggregates, sorts, and displays the data to specific parties. A report generation tool can further be included to generate reports from data generated by the data analytics platform and display the reports to various parties).

	Neither Musiala, nor Deshpande nor Khalil explicitly teach ‘digital signature’ or ‘private key’, however, Anderson from a same or analogous art teaches ‘digital signature’ and private key’: The computer implemented method of claim 9, further comprising:
	obtaining, by the first computing device, a receiver signature endorsing the commitment of the transaction amount, wherein ([0093] An example distributed ledger, described herein as a blockchain, embraces many of the original principles of Bitcoin, such as its desire to have payments based on cryptographic proof instead of trust, and to allow any two willing parties to financially transact directly with each other without the need for a trusted third party. As with other blockchains, ownership in the example system is fundamentally recorded and verified by a chain of digital transactions maintained by nodes on a network. Ownership is represented through wallets, which maintain a public key visible to the network where nodes can determine a currency balance, and a private key associated with that public key. All transfers of ownership, called transactions, are stored in collections of transactions, called blocks. The transactions recorded in the blocks contain the digital signatures with which transactions can be verified, which in turn verify currency ownership based on previous transactions).
	the receiver signature is generated by the second computing device associated with the receiver based on a receiver private key, in response to successful verification of the association; and ([0093] An example distributed ledger, described herein as a blockchain, embraces many of the original principles of Bitcoin, such as its desire to have payments based on cryptographic proof instead of trust, and to allow any two willing parties to financially transact directly with each other without the need for a trusted third party. As with other blockchains, ownership in the example system is fundamentally recorded and verified by a chain of digital transactions maintained by nodes on a network. Ownership is represented through wallets, which maintain a public key visible to the network where nodes can determine a currency balance, and a private key associated with that public key. All transfers of ownership, called transactions, are stored in collections of transactions, called blocks. The transactions recorded in the blocks contain the digital signatures with which transactions can be verified, which in turn verify currency ownership based on previous transactions.)
	adding, by the first computing device, to the transaction, the receiver signature that the plurality of blockchain nodes verify ([0093] An example distributed ledger, described herein as a blockchain, embraces many of the original principles of Bitcoin, such as its desire to have payments based on cryptographic proof instead of trust, and to allow any two willing parties to financially transact directly with each other without the need for a trusted third party. As with other blockchains, ownership in the example system is fundamentally recorded and verified by a chain of digital transactions maintained by nodes on a network. Ownership is represented through wallets, which maintain a public key visible to the network where nodes can determine a currency balance, and a private key associated with that public key. All transfers of ownership, called transactions, are stored in collections of transactions, called blocks. The transactions recorded in the blocks contain the digital signatures with which transactions can be verified, which in turn verify currency ownership based on previous transactions.)
	Examiner considers that it would have been obvious, before the time of the application date of the instant invention to modify Musiala the ‘commitment’ of Deshpande with the digital signature of Anderson and off-chain communication of Khalil. These technologies would have been obvious to try as each one adds security and functionality to a plurality of potential scenarios faced by those using blockchain to track purchases when you don’t want someone to have access to secure information. In the case of Musiala, it would be obvious to hide the fact that you are donating for those that want to remain anonymous.

In regards to claim 11, Neither Musiala nor Deshpande nor Khalil explicitly teach ‘private key’ and ‘sender signature’, however, Anderson, teaches at least ‘private key’ and ‘sender signature’: The computer-implemented method of claim 1, further comprising:
	generating a remitter signature endorsing the commitment of the transaction amount based on a remitter private key; and ([0093] An example distributed ledger, described herein as a blockchain, embraces many of the original principles of Bitcoin, such as its desire to have payments based on cryptographic proof instead of trust, and to allow any two willing parties to financially transact directly with each other without the need for a trusted third party. As with other blockchains, ownership in the example system is fundamentally recorded and verified by a chain of digital transactions maintained by nodes on a network. Ownership is represented through wallets, which maintain a public key visible to the network where nodes can determine a currency balance, and a private key associated with that public key. All transfers of ownership, called transactions, are stored in collections of transactions, called blocks. The transactions recorded in the blocks contain the digital signatures with which transactions can be verified, which in turn verify currency ownership based on previous transactions.).
	adding the remitter signature to the transaction for the plurality of blockchain nodes in the blockchain to verify the remitter signature ([0093] An example distributed ledger, described herein as a blockchain, embraces many of the original principles of Bitcoin, such as its desire to have payments based on cryptographic proof instead of trust, and to allow any two willing parties to financially transact directly with each other without the need for a trusted third party. As with other blockchains, ownership in the example system is fundamentally recorded and verified by a chain of digital transactions maintained by nodes on a network. Ownership is represented through wallets, which maintain a public key visible to the network where nodes can determine a currency balance, and a private key associated with that public key. All transfers of ownership, called transactions, are stored in collections of transactions, called blocks. The transactions recorded in the blocks contain the digital signatures with which transactions can be verified, which in turn verify currency ownership based on previous transactions.)).
	Examiner considers that it would have been obvious, before the time of the application date of the instant invention to modify Musiala the ‘commitment’ of Deshpande with the digital signature of Anderson with the off-chain communication of Khalil. These technologies would have been obvious to try as each one adds security and functionality to a plurality of potential scenarios faced by those using blockchain to track purchases when you don’t want someone to have access to secure information. In the case of Musiala, it would be obvious to hide the fact that you are donating for those that want to remain anonymous.

In regards to claim 12, neither Musiala, Deshpande nor Anderson explicitly teach ‘range proof’ , however, Khalil teaches at least ‘range proof’ : The computer-implemented method of claim 1, further comprising:
	generating a range proof (e.g. proof of stake) and adding the range proof to the transaction for the plurality of blockchain nodes in the blockchain to verify that the sum of the selected one or more of the plurality of reserve balances is not smaller than the transaction amount ([0112] In FIG. 8, an embodiment 800 of the present invention involving a deposit without previous proof of stake and challenge the hub is shown. In this embodiment, a user queries S.sub.H to receive the current proof of stake. In FIG. 9, an embodiment 900 of the present invention involving a deposit with a previous proof of stake is shown. In FIG. 10, an embodiment 1000 of the present invention involving a deposit with an existing proof of stake and a challenge is shown. In FIG. 10, the user previously acquired a proof of stake and then performs off-chain transactions over the payment hub. In an embodiment, proofs of stake are acquired from the users from the payment hub operator. This can be effected through direct off-chain communication with the payment hub operator or in another manner. The verification of the correctness of a proof of stake is effected through verifying the proof of stake against the submitted checkpoint according to the construction rules of the specialized merkle tree.)
	Examiner considers that it would have been obvious, before the time of the application date of the instant invention to modify Musiala the ‘commitment’ of Deshpande with the digital signature and proof of stake (range proof) of Khalil. These technologies would have been obvious to try as each one adds security and functionality to a plurality of potential scenarios faced by those using blockchain to track purchases when you don’t want someone to have access to secure information. In the case of Musiala, it would be obvious to include Anderson to hide the fact that you are donating for those that want to remain anonymous.

	Regarding claim 21, Musiala in view of Deshpande, Khalil, and Anderson teaches: The non-transitory computer-readable storage medium of claim 20, wherein the balance of the blockchain account of the remitter further comprises 
	a first inward remittance balance, and the operations further comprise: in response to that the balance of the blockchain account of the remitter increases, adding a corresponding amount to the first inward remittance balance ([0040] The application may allow donors to name their cryptocurrency wallets, and even to name the individual units of cryptocurrency that they have purchased. The technology enabling these features is described in the section below entitled, “Proprietary Cryptocurrency and Permissioned Blockchain.” For example, a donor agency may choose to name its wallet and cryptocurrency units in a manner that identifies the agency. In another example, an individual may choose to name her wallet and cryptocurrency units using a “code word” that allows her to reveal her association with the wallet and cryptocurrency to others at her own discretion.
[0006] According to one aspect of the invention, a computer-implemented process for administration and governance of fiat and cryptocurrency funds in a distributed computer system is provided. In one example, a process includes, at an electronic device with one or more processors and memory, accessing a list of a plurality of participant nodes, which may include a fund administrator receiving a list of participants or nodes. The process further includes transferring crypto-currency (e.g., that can be pegged to U.S. dollars, local currency, or the like) to one or more of the participant nodes. Each of the participant nodes may include an interface portal (e.g., a web-portal) for viewing transferred crypto-currency and for transacting (e.g., bidding, soliciting, etc.) with other participant nodes of the list of participant nodes with the crypto-currency).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-8, and 10-20 of this application are patentably indistinct from claims 1, 3, 5-10, and 19 of U.S. Patent #11170374. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Application 16/592047
U.S. Patent #11170374
Claim 1
A computer-implemented method for implementing blockchain-based transactions, comprising: 

determining at a first computing device associated with a remitter, a transaction amount to be remitted from a blockchain account of the remitter into a blockchain account of the receiver, wherein 


a balance of the blockchain account of the remitter comprises a plurality of reserve balances, and 

a commitment of each of the plurality of reserve balances is recorded in a blockchain of a blockchain network; 
selecting, at the first computing device, one or more of the plurality of reserve balances from the blockchain account of the remitter, wherein the sum of the selected one or more of the plurality of reserve balances is not smaller than the transaction amount; and


generating, at the first computing device, a commitment of the transaction amount by applying a homomorphic encryption algorithm to the transaction amount according to a transaction random number;


sending, at the first computing device, via an off-chain channel, the transaction random number, the transaction amount, and the commitment of the transaction amount to a second computing device associated with the receiver for the second computing device associated with the receiver to… 

verify an association among the commitment of the transaction amount, the transaction random number, and the transaction amount, wherein the off-chain channel is established between the first and second computing devices;

based at least on a success of the verification, generating, by the first computing device, a transaction comprising: an identification of each of the selected one or more of the plurality of reserve balances, and the commitment of the transaction amount; and



submitting. at the first computing device, the transaction to plurality of nodes of the blockchain network 




performing, at the plurality of nodes of the blockchain network, consensus verification of the transaction based at least on the identification of each of the selected one or more of the plurality of reserve balances, and the commitment of the transaction amount; 
and responsive to the consensus verification of the transaction succeeding, 



removing, at the plurality of nodes of the blockchain network, the selected one or more of the plurality of reserve balances from the blockchain account of the remitter and 

adding, at the plurality of nodes of the blockchain network, the transaction amount to the blockchain account of the receiver

Claim 1
A computer-implemented method for implementing blockchain-based transactions, comprising: 

determining, by a first computing device associated with a remitter, a transaction amount to be remitted from a blockchain account of the remitter into a blockchain account of a receiver, wherein 


a balance of the blockchain account of the remitter comprises a plurality of reserve balances, and 

a commitment of each of the plurality of reserve balances is recorded in a blockchain of a blockchain network, wherein 
selecting, by the first computing device, one or more of the plurality of reserve balances from the blockchain account of the remitter, wherein the sum of the selected one or more of the plurality of reserve balances exceeds or equals the transaction amount;


wherein the commitment of the transaction amount is an encryption of the transaction amount based on a transaction random number.



sending, by the first computing device, via an off-chain channel, the transaction random number, the transaction amount, and the commitment of the transaction amount to a second computing device associated with the receiver for the second computing device to 

(i) verify an association among the commitment of the transaction amount, the transaction random number, and the transaction amount, and 



generating, by the first computing device, a transaction comprising: an identification of each of the selected one or more of the plurality of reserve balances, the commitment of the transaction amount, the range proof, the sender signature, and the receiver signature;

Specification [0004]
submitting to the blockchain a transaction comprising an identification of each of the selected one or more of the plurality of reserve balances and a commitment of the transaction amount, from 

Specification [0003]
Blockchain nodes of a blockchain network may jointly maintain a unified blockchain ledger through a consensus reached among the blockchain nodes, to record data of transactions having occurred on the blockchain network. The blockchain ledger can be made public for viewing and verification of historical data of the occurred transactions at any time.

Specification [0004]
the selected one or more of the plurality of reserve balances to be removed from the remitter's blockchain account 


and the transaction amount to be added to the receiver's blockchain account after the transaction is implemented.

Claim 2

wherein the balance of the remitter's blockchain account further comprises a first inward remittance balance; 

the method further comprises: 
in response to that the balance of the remitter' s blockchain account increases, adding a corresponding amount to the first inward remittance balance.
Claim 1

(ii) an inward remittance transaction using the first inward remittance balance. 


the balance of the blockchain account of the remitter further comprises a first inward remittance balance; andAttorney Docket No.: 50GL-309766 simultaneously participating, by the first computing device,  in (i) the transaction using the outward remittance balance and
Claim 4

The computer-implemented method of claim 2, wherein the balance of the remitter's blockchain account further comprises an outward remittance balance, and the outward remittance balance comprises the plurality of the reserve balances.
Claim 1

the balance of the blockchain account of the remitter further comprises an outward remittance balance, and the outward remittance balance comprises the plurality of the reserve balances; 

Claim 3

in response to that the sum of the selected one or more of the plurality of reserve balances is greater than the transaction amount, a change amount is added to the first inward remittance balance after the transaction is implemented, and wherein the change amount is the difference between the sum of the selected one or more of the plurality of reserve balances and the transaction amount.
Claim 3

in response to that the sum of the selected one or more of the plurality of reserve balances is greater than the transaction amount, a change amount is added to the first inward remittance balance after the transaction is implemented, and wherein the change amount is the difference between the sum of the selected one or more of the plurality of reserve balances and the transaction amount.
Claim 5

converting at least one part of the first inward remittance balance to the outward remittance balance
Claim 5

converting at least one part of the first inward remittance balance to the outward remittance balance
Claim 6
a balance of the receiver's blockchain account comprises a second inward remittance balance, and a commitment of the second inward remittance balance is recorded in the blockchain; and wherein the commitment of the transaction amount is added to the commitment of the second inward remittance balance after the transaction is implemented.
Claim 6
a balance of the blockchain account of the receiver comprises a second inward remittance balance, and a commitment of the second inward remittance balance is recorded in the blockchain; and wherein the commitment of the transaction amount is added to the commitment of the second inward remittance balance after the transaction is implemented.
Claim 7

the commitment of the transaction amount is an encryption of the transaction amount based on a transaction random number, and the commitment of the second inward remittance balance is an encryption of the second inward remittance balance based on an inward remittance balance random number.
Claim 7

the commitment of the second inward remittance balance is an encryption of the second inward remittance balance based on an inward remittance balance random number.
Claim 8

sending the transaction random number to a second computing device associated with the receiver via an off-chain channel for the second computing device associated with the receiver to determine an updated second inward remittance balance according to an updated commitment of the second inward remittance balance and an updated inward remittance balance random number; 

the updated commitment of the second inward remittance balance is obtained by adding the commitment of the transaction amount to the commitment of the second inward remittance balance, the updated inward remittance balance random number is obtained by adding the transaction random number to the inward remittance balance random number, and the updated second inward remittance balance is the sum of the second inward remittance balance and the transaction amount.
Claim 8

where in the second computing device associated with the receiver that determines an updated second inward remittance balance according to an updated commitment of the second inward remittance balance and an updated inward remittance balance random number; 

the updated commitment of the second inward remittance balance is obtained by adding the commitment of the transaction amount to the commitment of the second inward remittance balance, the updated inward remittance balance random number is obtained by adding the transaction random number to the inward remittance balance random number, and the updated second inward remittance balance is the sum of the second inward remittance balance and the transaction amount.
Claim 10

obtaining a receiver signature endorsing the commitment of the transaction amount, wherein the receiver signature is generated by the second computing device associated with the receiver based on a receiver private key, in response to successful verification of the association; and 

adding the receiver signature to the transaction for the plurality of blockchain nodes in the blockchain to verify the receiver signature.
Claim 10

obtaining, by the first computing device, a receiver signature endorsing the commitment of the transaction amount, wherein the receiver signature is generated by the second computing device associated with the receiver based on a receiver private key, in response to successful verification of the association; and SMRH:4850-8604-6162.1-4- 50GL-309766Application No.: 16/817,741 Attorney Docket No.: 50GL-309766 

adding, by the first computing device, to the transaction, the receiver signature that the plurality of blockchain nodes verify.
Claim 11

generating a remitter signature endorsing the commitment of the transaction amount based on a remitter private key; and 




adding the remitter signature to the transaction for the plurality of blockchain nodes in the blockchain to verify the remitter signature.
Claim 19

obtaining a receiver signature endorsing the commitment of the transaction amount, wherein the receiver signature is generated by the second computing device associated with the receiver based on a receiver private key…

adding, to the transaction, the receiver signature that the plurality of blockchain nodes verify.

Claim 12
generating a range proof; and 

adding the range proof to the transaction for a plurality of blockchain nodes in the blockchain to verify that the sum of the selected one or more of the plurality of reserve balances is not smaller than the transaction amount.

Claim 1
generating,…the range proof; 

generating, by the first computing device, a transaction comprising: an identification of each of the selected one or more of the plurality of reserve balances, the commitment of the transaction amount, the range proof…


	Regarding the limitation of claim 1: “submitting. by the first computing device, the transaction to the blockchain network for the selected one Attorney Docket No. 50GL-291089or more of the plurality of reserve balances to be removed from the blockchain account of the remitter and the transaction amount to be added to the blockchain account of the receiver after the transaction is implemented.” There is no clearly equivalent claim in the corresponding patent, however, according to paragraph [0004] of the specification shows that it was clearly anticipated by the applicant and would have been obvious to try at the time of the instant application.

Response to Arguments
	Applicant argues on pages 14-15 of the response that the Examiner has not correctly applied the 2019 PEG guidance concerning step 2A-prong 1. Specifically: 
In support of his position, the Examiner writes "the disclosure establishes the context of using a secure method for looking around in petty cash funds to find enough money to make a purchase. The permission to do so signed off on by the administrator." Final Office Action at page 5. Applicant respectfully disagrees. The disclosure does not mention "petty cash", much less "looking around for petty cash". And the disclosure does not mention an "administrator".	

Examiner acknowledges applicant’s arguments but respectfully disagrees. Examiner did not declare that those steps were being performed only comparing them to similar steps being performed by certain methods of organizing human activity. If the applicant disagrees with the comparison, applicant has the opportunity to recite such an objection.
	Applicant argues on page 15-18 of the response that the Examiner has not correctly applied
the 2019 PEG guidance concerning step 2A-prong 2.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Examiner has
shown that, except for the recitation of blockchain, block, blockchain network, off-chain channel, and computing device the claims are concerned with accelerating work through the use of multiple sources of assets. Which falls clearly within the scope of certain methods of organizing human activity. Further, the work described is strictly financial and business related.
Applicant recites reasons such as ‘protecting privacy’ which is a standard function of blockchain and not an improvement as the applicant suggests.
	Applicant has not shown additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. The claim recited the additional elements of provisioning (i.e. storing) individualized keys on Identification chips (microchips) used for transactions. The claim as a whole merely describes how to generally “apply” the concept of storing and updating information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing transaction process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	Applicant argues on pages 18-19 of the response that the Examiner has not correctly applied the 2019 PEG guidance concerning step 2B.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Applicant
claims the invention compares to BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC, which had to do with an improvement in server and database technology as opposed to automating an abstract idea using a computer. Therefore, the example given by the applicant is non-analogous to the instant application. Applicant has only recited claimed elements and has not demonstrated how the claim recites additional elements or a combination of elements that amount to significantly more than the judicial exception. 
	Applicant argues on pages 19-22 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness. Applicant argues that:
	In particular, the reference fail to teach or suggest "sending, at the first computing device, via an off-chain channel, the transaction random number, the transaction amount, and the commitment of the transaction amount to a second computing device associated with the receiver, wherein the off-chain channel is established between the first and second computing device" in combination with the other claim elements now required by Applicant's independent claim 1. 
	The Examiner concedes neither Musiala nor Deshpande teach "off-chain" or "random number", and instead relies upon Khalil to teach these elements. Office Action at page 17. Khalil appears to describe an IOU that may be sent by one entity via an off-chain channel message to an online server that signs the IOU and forwards the signed IOU to another entity. Khalil at [0057]. The IOU may include the total sum received, the total sum sent, and a commitment to a set of transfers performed during a round. The transfers committed to include a unique randomly generated identifier, the amount, and the intended recipient information. Id. at [0075]. However, the "unique randomly generated identifier" is not included in the IOU, and is not sent "via the off-chain channel", as recited in Applicant's claims. 
Furthermore, Khalil's "unique randomly generated identifier" is not used to generate 
the commitment, as recited in Applicant's claims. Indeed, Khalil mentions the "unique randomly generated identifier" only twice, and discloses no use for it at all. 
Anderson fails to remedy this defect, and the Examiner does not contend otherwise.

	Examiner acknowledges applicant’s arguments but respectfully disagrees. Applicant failed to mention that the Examiner is using Anderson to teach. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, neither Musiala, Khalil nor Deshpande expressly teach the limitation of ‘random number’, or ‘encryption algorithm’, however, Anderson from a same or analogous art, teaches at least ‘random number’ and ‘encryption algorithm’. 
	Examiner considers that it would have been obvious, before the time of the application date of the instant invention to modify Musiala with the receiving, the ‘commitment’ of Deshpande with the off-chain communication of Khalil in order to not be delayed by blockchain approval time limits. These technologies would have been obvious to try as each one adds security and functionality to a plurality of potential scenarios faced by those using blockchain to track purchases when you don’t want someone to have access to secure information. In the case of Musiala, it would be obvious include the algorithms of Anderson to hide the fact that you are donating for those that want to remain anonymous.
Applicant further argues that:
Furthermore, none of the references, taken alone or in combination, teach or suggest "performing, at the plurality of nodes of the blockchain network, consensus verification of the transaction based at least on the identification of each of the selected one or more of the plurality of reserve balances, and the commitment of the transaction amount", as now recited by claim 1.


	Examiner acknowledges applicant’s arguments but respectfully disagrees. Examiner notes that one of ordinary skill in the art would understand that it is well known that when a new block is added to a blockchain, the blockchain nodes perform consensus (Nakamoto, Satoshi. "Bitcoin: A peer-to-peer electronic cash system." Decentralized Business Review (2008): 21260). The rest of the limitation “based at least on the identification of each of the selected one or more of the plurality of reserve balances, and the commitment of the transaction amount” is non-functional descriptive material as performing consensus is agonistic to what the consensus is ‘based on…’ (see the above for further explanation). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.M./Examiner, Art Unit 3685
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685